Citation Nr: 0510793	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  95-40 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for right 
pes planus between March 1, 1992 and April 9, 1996, and to an 
initial rating higher than 50 percent for bilateral pes 
planus thereafter.

2.  Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the right distal tibia and fibula.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from December 1955 to December 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  After 
being granted service connection for a right foot disorder 
with a noncompensable evaluation, the veteran asked for a 
higher rating and continued to do so, until the RO increased 
the evaluation for this disorder, ultimately termed right pes 
planus, to 30 percent, effective March 1, 1992, the date 
after the expiration of a temporary total evaluation for this 
disorder.  While disagreeing with the rating for right pes 
planus, the veteran also sought service connection for a left 
foot disorder, secondary to the right pes planus.  In 
September 2001, the RO granted service connection for 
bilateral pes planus and assigned a 50 percent rating.  At 
this time, the RO also denied the veteran's claim for a 
rating higher than 20 percent for residuals of a fracture of 
the right tibia and fibula.

At the February 2005 travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran submitted additional medical records, some of which 
related to osteoarthritis of various joints.  He also 
indicated that he believed he was entitled to a total 
disability rating based on individual unemployability (TDIU).  
As the RO has not had the opportunity to adjudicate these 
issues in the first instance, they are referred to the RO for 
appropriate consideration and development.


FINDINGS OF FACT

1.  The 30 percent rating the veteran is receiving for his 
right pes planus for the time period between March 1, 1992 
and April 9, 1996 is the highest possible schedular 
evaluation for this disorder.

2.  The 50 percent rating the veteran is receiving for his 
bilateral pes planus, effective April 9, 1996, is the highest 
possible schedular evaluation for this disorder.

3.  X-rays of the veteran's right tibia and fibula were 
negative, and there is only some limitation of motion of the 
right ankle with no ankylosis.

4.  The veteran does not have functional impairment from 
either his bilateral pes planus or right distal tibia and 
fibula fracture residuals beyond the limitations already 
contemplated by the governing rating criteria, and these 
disabilities do not present exceptional or unusual 
circumstances rendering impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right pes planus between March 1, 1992 and April 9, 1996, 
or for an evaluation in excess of 50 percent for bilateral 
pes planus thereafter, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.68, 4.71a, Diagnostic Code 5276 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured right distal tibia and fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5262, 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his claims.  But the VCAA applies to claims filed prior 
to its November 9, 2000 effective date if VA had not finally 
decided the claim before that date.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not finally "decided" the veteran's 
claim prior to November 9, 2000 because the RO had yet to 
issue its September 2001 rating decision and July 2003 
statement of the case (SOC).  See VAOPGCPREC 7-2003 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The Court 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

In the present case, the RO did not provide VCAA notification 
prior to its post-VCAA September 2001 rating decision or July 
2003 SOC.  However, this failure to provide VCAA notice prior 
to adjudication of the claims was harmless.  See 38 U.S.C.A. 
§ 7261(b) (West 2002) (in making determinations authorized by 
statute, Court shall "take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (error or 
defect in decision by Board "which does not affect the 
merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Pelegrini, 18 Vet. App. at 121-
122 (applying harmless error analysis to VCAA notice error); 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from section 7261(b)'s requirement that Court 
"take due account of the rule of prejudicial error"); 
VAOPGCPREC 7-2004, at 4-5 (explaining that failure to comply 
with VCAA notice requirements is not per se prejudicial 
error, and discussing multiple possible circumstances in 
which such  error is harmless).  The RO provided VCAA notice 
in its September 2003 letter to the veteran and, 
subsequently, the veteran submitted additional records at the 
February 2005 travel Board hearing, stating: "It is up to 
date.  I bring everything up to date" (Hearing transcript, 
p. 3).  The veteran thus indicated that he did not have 
additional evidence to submit.  See VAOPGCPREC 7-2004 at 4 
(Board finding that claimant had no additional evidence or 
argument to submit supports conclusion that VCAA notice error 
did not prejudice claimant).  Therefore, although the RO 
erred in not sending the veteran a VCAA letter prior to its 
adjudication of his claims, the RO took corrective action to 
the extent possible, by sending its VCAA notice, and the 
veteran subsequently availed himself of the opportunity to 
submit all available records.  Consequently, there is no 
prejudice in entering a decision, and a remand to again 
provide the VCAA notice already given by the RO would be 
superfluous and unnecessary.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In addition, the VCAA notice provided by the RO met the 
applicable content requirements.  The September 2003 letter 
explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to an increased rating for bilateral pes planus 
and residuals of his right tibia and fibula fracture.  In 
addition, in an attachment entitled, "What is the status of 
your claim and how you can help," the RO explained the 
respective responsibilities of the RO and the veteran in 
obtaining this information.  Moreover, the RO indicated that 
it still needed more evidence from the veteran, instructed 
the veteran how to provide the information or assist VA in 
obtaining the information, and told the veteran to send the 
needed information promptly.  The RO also included the text 
of VCAA implementing regulation 38 C.F.R. § 3.159 (2004) in 
its July 2003 SOC.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).

Further, RO obtained private and VA treatment records, and 
ordered a VA orthopedic examination that served as the basis 
for its grant of service connection for left pes planus and 
the 50 percent evaluation for the now bilateral pes planus.  
Moreover, the veteran testified at a hearing before the 
undersigned VLJ of the Board, availed himself of the 
opportunity to submit additional evidence at that time, and 
indicated that he did not have any more evidence to submit.  
There is no indication that other private or Federal records 
exist that should be requested, or that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).


Entitlement to a rating higher than 30 percent for right pes 
planus between March 1, 1992 and April 9, 1996, and to a 
higher initial rating for bilateral pes planus thereafter.

The veteran was initially granted service connection for 
callosities of the right great toe by the Board in October 
1991, and assigned a noncompensable (i.e., 0 percent) 
evaluation by the RO in November 1991.  A temporary total 
evaluation was in effect from November 1991 to February 28, 
1992.  The veteran filed a March 1993 claim for an increased 
evaluation and an October 1994 rating decision increased the 
evaluation of this disability, termed right hallux, post 
operative hallux valgus, fifth hammertoe, to 10 percent, 
effective March 1, 1992.  The veteran disagreed with this 
evaluation in a December 1994 notice of disagreement (NOD).  
The evaluation was subsequently increased to 20 percent in a 
September 1995 rating decision, at which time the disability 
was characterized as right pes planus, status post hallux 
valgus exostosis, fifth hammertoe condylectomy.  A February 
1996 SOC increased the evaluation to 30 percent, also 
effective March 1992.  The veteran continued to disagree with 
the 30 percent evaluation and, at an April 9, 1996 hearing 
before the RO, the veteran made comments that were treated as 
a new claim for service connection for left pes planus.  This 
claim was initially denied, but, after the veteran appealed, 
the September 2001 rating decision herein appealed granted 
service connection for left pes planus, secondary to right 
pes planus, and assigned a 50 percent evaluation for the now 
bilateral pes planus, effective the April 9, 1996 date of the 
RO hearing.

The veteran did not appeal the initial rating assigned at the 
time service connection was granted for his right foot 
disorder, but, rather, subsequently filed a claim for an 
increased rating for this disability.  Consequently, the 
present level of disability is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Compare 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where 
veteran timely appeals rating initially assigned for his 
disability, Board must consider possible entitlement to 
"staged" rating to compensate veteran for times since 
filing his claim when disability may have been more severe 
than at other times during the course of his appeal).  
However, the veteran has continuously expressed his 
dissatisfaction with the rating assigned for this disorder 
since his March 1993 claim (which challenged the 
noncompensable evaluation effective March 1992) and this 
disagreement ultimately led to the grant of service 
connection for bilateral pes planus with a 50 percent 
evaluation, effective April 9, 1996, an initial rating that 
the veteran did timely appeal.  Thus, the veteran would be 
entitled to "staged" ratings for bilateral pes planus since 
April 9, 1996, and to a rating higher than 30 percent for the 
right pes planus which was in effect when this was the only 
service-connected foot disorder, i.e., from March 1992 to 
April 1996.  However, for the following reasons, the veteran 
cannot receive a schedular rating higher than 30 percent for 
his right pes planus from March 1, 1992 to April 9, 1996 or a 
schedular rating higher than 50 percent for his bilateral pes 
planus as of April 9, 1996.

Currently, and at all times during the pendency of this 
appeal, pes planus has been rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under that Code, 
the highest rating possible for unilateral pes planus is 30 
percent, and for bilateral pes planus is 50 percent, each 
evaluation being warranted when there is marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276 (2004).

Thus, for the applicable time period during which he was 
service-connected for right pes planus only, i.e., March 1, 
1992 to April 9, 1996, the veteran was receiving the highest 
possible schedular rating for unilateral pes planus, 30 
percent.  The Board also notes that, during this time period, 
the veteran was receiving a 40 percent evaluation when the 30 
percent evaluation for pes planus was combined with the 20 
percent he was receiving for residuals of a right tibia and 
fibula fracture.  Under 38 C.F.R. § 4.68 (2004), the 
"amputation rule," the combined rating for disabilities of 
an extremity cannot exceed the rating for the amputation at 
the elective level, were amputation to be performed.  Here, 
since, the veteran was service-connected for right distal 
tibia and fibula fracture residuals, the applicable 
diagnostic code for purposes of the amputation rule is DC 
5165, which provides a 40 percent evaluation where there is 
amputation of the leg at a level lower than the thigh.  
38 C.F.R. § 4.71a, DC 5165 (2004).  Thus, prior to April 9, 
1996, when the veteran was service-connected for right pes 
planus and right tibia and fibula fracture residuals, he 
could not receive a combined rating higher than the 40 
percent he was then receiving, and would therefore not be 
entitled to a higher rating for this reason as well.

In addition, effective April 9, 1996, the veteran is 
receiving the highest possible rating of 50 percent for 
bilateral pes planus.  Therefore, although Drs. "B.", 
"K.", and others have termed the veteran's bilateral pes 
planus "severe," this severity has been accounted for in 
granting the veteran the highest possible schedular rating, 
and he is not entitled to a higher one.

Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  At the March 
1999 VA-authorized examination, there was no evidence of any 
diminished motion or weakness secondary to pain, weakness, 
fatigue, incoordination or atrophy.  At the May 2000 VA-
authorized examination, there was no evidence that the 
restrictions of motion were related to weakness, fatigue, 
incoordination, or atrophy.  Consequently, the veteran is not 
entitled to a higher rating pursuant to the DeLuca factors, 
even if such a rating were available for a veteran receiving 
the highest possible schedular rating.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997) (where appellant was 
already receiving the maximum disability rating available for 
limitation of motion of the wrist, remand for consideration 
of the DeLuca factors not appropriate).

As the veteran is not entitled to a higher schedular rating, 
the Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The provisions of 38 C.F.R. § 
3.321(b)(1) (2004) state, in pertinent part, that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate a veteran for his service- connected disabilities, 
an extraschedular evaluation may be assigned.  The governing 
norm in these exceptional cases is that such a rating is 
permissible where there is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In the present case, at the March 1999 VA-authorized 
examination, the veteran had no particular abnormalities of 
stance, other than the head carried forward of the shoulders, 
and his gait was fairly steady with no definite limp to one 
side or another.  The examiner concluded that the veteran was 
limited in his activities, particularly in regard to a 
working day, not to remain on his feet, standing or walking 
for any more than a total of 2 hours in an eight-hour working 
day.  The veteran indicated he had worked as a welder, semi 
truck and trailer operator for 20 years, and had last been 
employed in 1983.  At the May 2000 VA-authorized examination, 
the veteran stated that since the last such examination, his 
situation was fairly much the same.  The examiner indicated 
that the veteran's stance, including head, legs, and feet, 
was straight, and characterized his walking as even, steady, 
and heel-to-to, with no limp, and with the veteran walking 
well on tiptoes and heels.  The treatment records also 
reflect that the veteran has not required frequent 
hospitalization for the disability at issue.  Moreover, the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, although the veteran has not 
worked for many years, there is no indication that this is 
due to his pes planus, which allows him to be on his feet for 
2 hours of an eight hour workday, and there is no indication 
in the record that the average industrial impairment from the 
veteran's bilateral pes planus, or from his right pes planus 
prior to April 9, 1996, are or were in excess of that 
contemplated by the assigned evaluations.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the above, the preponderance of the evidence 
reflects that the veteran is not entitled to a rating higher 
than 30 percent for his right pes planus between March 1, 
1992 and April 9, 1996, or to an initial rating higher than 
50 percent for bilateral pes planus thereafter.  As the 
preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


Entitlement to a rating higher than 20 percent for residuals 
of a fracture of the right distal tibia and fibula.

The veteran fractured his distal right tibia and fibula 
during service, specifically the medial and lateral malleoli.  
The veteran was granted service connection for this disorder 
in March 1959, and assigned a noncompensable evaluation.  
This evaluation was subsequently increased to 20 percent in 
November 1980, at which time it was termed a right ankle 
condition.  Thus, since entitlement to compensation already 
has been established and an increase in the disability rating 
for the residuals of the fractured tibia and fibula is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. at 58 
(1994). 

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262 (2004), impairment of tibia and 
fibula.  Under DC 5262, impairment of the tibia and fibula 
with malunion resulting in slight knee or ankle disability 
may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires malunion with moderate knee or ankle 
disability.  A 30 percent evaluation requires malunion with 
marked knee or ankle disability.  A 40 percent evaluation may 
be assigned for impairment of the tibia and fibula with 
nonunion and loose motion, requiring a brace.

A July 1987 report of Dr. "C." indicated that he was 
treating the veteran for severe osteoarthritis of the right 
ankle.  Prior to this, the veteran had operative arthroscopy 
with partial synovectomy and interarticular shaving of the 
chondromalacia of the distal tibia and end of the talus.

At the March 1999 VA-authorized examination, plantar flexion 
of the ankles was 40 degrees bilaterally (45 degrees is 
normal see 38 C.F.R. § 4.71, Plate II (2004)), dorsal 
extension was 20 degrees bilaterally (20 degrees is normal, 
see 38 C.F.R. § 4.71a, Plate II (2004)), inversion was 20 
degrees bilaterally and eversion was 30 degrees eversion.  
Examination of the legs revealed essentially normal contours 
overlying the tibia and fibula, although there was a 10-
degree increase in external rotation of the right ankle with 
reference to the knee in comparison to the left ankle and 
knee.  Right tibia and fibula X-rays were normal.  

At the May 2000 VA-authorized examination, plantar flexion 
was 20 degrees on the right and 30 degrees on the left.  
Dorsal flexion was 5 degrees on the right and 0 on the left.  
Inversion was 10 degrees bilaterally, with 30 degrees said to 
be normal, and eversion was 0 degrees on the right and 5 
degrees on the left, with 20 said to be normal.

An October 2003 rheumatology consultation by Dr. "F." 
indicated that the veteran had severe osteoarthritis of the 
ankles.

Based on the above, the veteran is not entitled to a higher 
rating than the 20 percent he is currently receiving for 
residuals of a fracture of the distal right tibia and fibula.  
There is no evidence of malunion or nonunion, the only 
impairment that would warrant a rating higher than 20 percent 
under DC 5262, and X-rays of the tibia and fibula were 
negative.  Moreover, although there is some limitation of 
motion, even marked limitation of motion of the ankle would 
entitled the veteran to only the same 20 percent rating under 
DC 5271.  The only possible rating higher than 20 percent 
would be for ankylosis of the ankle under DC 5270, and no 
ankylosis was noted in any of the private treatment records 
or the VA-authorized examinations of March 1999 and May 2000.

In addition, as noted above, the March 1999 and May 2000 VA-
authorized examinations indicated that there was no 
diminished motion or weakness secondary to pain, weakness, 
fatigue, incoordination or atrophy on examination, and 
therefore a higher rating is not warranted under DeLuca v. 
Brown, 8 Vet. App. at 204-7.  Moreover, the veteran has not 
required frequent hospitalization for the residuals of his 
right tibia and fibula fracture, and the manifestations of 
this disability are contemplated by the schedular criteria.  
Referral of the claim for an increased rating for this 
disability for extra-schedular consideration is therefore not 
warranted.  See Bagwell v. Brown, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. at 96; Shipwash v. Brown, 8 Vet. 
App. at 227.

For the above reasons, the preponderance of the evidence 
reflects that the veteran is not entitled to a rating higher 
than 20 percent for residuals of the fracture of his right 
distal tibia and fibula.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for a rating higher than 30 percent for right pes 
planus between March 1, 1992 and April 9, 1996, and for a 
higher initial rating for bilateral pes planus thereafter, is 
denied.

The claim for a rating higher than 20 percent for residuals 
of a fracture of the right distal tibia and fibula is denied.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


